United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Brockton, MA, Employer
__________________________________________
Appearances:
Camille Francois, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-980
Issued: August 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 18, 2013 appellant, through her representative, filed a timely appeal from a
January 29, 2013 merit decision of the Office of Workers’ Compensation Programs. The Board
docketed the appeal as No. 13-980.
The Board has reviewed the record in this case and finds that it is not in posture for
decision. By decision dated August 6, 2010, OWCP terminated appellant’s compensation and
authorization for medical benefits based on its finding that she had no further disability or need
for medical treatment due to her August 19, 2008 employment injury, accepted for acute sciatica
and venous thrombosis.1 In a decision dated March 24, 2011, an OWCP hearing representative
affirmed the August 6, 2010 decision.2

1

Appellant was a 56-year-old food service worker at the time of the August 19, 2008 employment injury. (RD
09/02/08)
2

The hearing representative instructed OWCP to adjudicate appellant’s claim for compensation from August 2
through 6, 2010 upon return of the case record.

On December 21, 2011 appellant filed a notice of recurrence of a medical condition as a
result of her accepted work injury. By letter dated January 13, 2012, OWCP advised her that it
had terminated her compensation and to follow the appeal rights that accompanied the March 24,
2011 decision.
On December 20, 2012 appellant filed a notice of a recurrence of a medical condition due
to her August 19, 2008 employment injury. In a decision dated January 29, 2013, OWCP
declined to adjudicate her notice of recurrence of a medical condition as it had previously
terminated her authorization for medical benefits. Its January 29, 2013 decision did not identify
itself as a final decision and was not accompanied by appeal rights. However, as it effectively
denied her notice of recurrence of a medical condition, it constituted an adverse decision under
20 C.F.R. § 10.126. The basis for OWCP’s denial, though, is faulty. It found that appellant
could not establish a recurrence of a medical condition following a termination of medical
benefits. Appellant, however, can establish entitlement to continuing medical benefits
notwithstanding the prior termination if the medical evidence substantiates that she requires
further medical treatment due to her August 19, 2008 employment injury.3 OWCP thus
improperly interpreted the relevant facts of the present case when it failed to adjudicate her claim
for recurrence of a medical condition.4 The case, therefore, is remanded for OWCP to consider
the merits of appellant’s notice of recurrence of a medical condition and issue a de novo decision
containing findings of fact and conclusions of law consistent with section 10.126 of OWCP’s
regulations.

3

See generally M.K., Docket No. 12-724 (issued October 26, 2012) (where the Board affirmed OWCP’s denial of
appellant’s claim for continuing disability and medical benefits subsequent to a termination of compensation).
4

See J.F., Docket No. 12-955 (issued April 11, 2013) (Notwithstanding OWCP’s termination of appellant’s
compensation benefits, the Board found that, as OWCP had intermingled the issue of termination of appellant’s
benefits in 2008 with his 2009 claim for a recurrence of a medical condition, appellant was entitled to a decision on
the issue of whether he sustained a recurrence of his medical condition in 2009 which necessitated surgery. The
Board noted that OWCP effectively denied appellant’s recurrence claim in its denial of reconsideration under the
clear evidence of error standard and that he was entitled to an appropriate decision on the issue).

2

IT IS HEREBY ORDERED THAT the January 29, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

